DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyairi (United States Patent Application Publication No. US 2015/0076495 A1, hereinafter “Miyairi”) in view of Wu (United States Patent Application Publication No. US 2021/0265267 A1, hereinafter “Wu”).
In reference to claim 1, Miyairi discloses a similar device.  Figure 8B of Miyairi discloses a device comprising semiconductor material (825) comprising at least one element selected from Group 13 of the periodic table in combination with at least one element selected from Group 16 of the periodic table in the form of IGZO (InGaZnO – p.  5, paragraph 93).  A conductive structure (831) is beneath the semiconductor material (825) and is configured to be electrically coupled with the semiconductor material (825) in at least one operational mode of the device.  The conductive structure (831) has a planar uppermost surface.  Miyairi discloses (p. 4, paragraph 78) a metal containing conductive region/cap (823) which is against the planar uppermost surface of the conductive structure (831) and also under the semiconductor material (825).  Miyairi does not disclose that the metal containing conductive region/cap (823) has a domed shape.  However figure 1 of Wu discloses (p. 5-6, paragraph 73) the use of a domed shape cap (121a) over a conductive plug (119a’).  Wu discloses that implementing a round top surface in a conductive structure provides an evenly distributed electric field in the structure which leads to an improved lifespan and reliability of the device (p. 4, paragraph 51).  In view of Wu, it would therefore be obvious to implement the metal containing conductive region (823 - fig. 8B of Miyairi) with a top surface having a domed/round shape.
With regard to claim 2, the semiconductor material (825) of Miyairi is in the form of IGZO (InGaZnO – Miyairi - p.  5, paragraph 93) which is a semiconductor oxide material.
In reference to claim 3, Miyairi discloses (p. 4, paragraph 78) that the metal-containing conductive region/cap (823) includes one of W, Cu, Mo, and Ti.
With regard to claim 4, Miyairi discloses (p. 4, paragraph 78) that the metal-containing conductive region/cap (823) includes a metal silicide or a metal nitride.
In reference to claim 5, the device in figure 8B of Miyairi is a transistor with the semiconductor material (825) as a channel region (Miyairi – p. 11, paragraph 186).
With regard to claim 6, in the device of Miyairi constructed in view of Wu, the semiconductor material (825 - fig. 8B of Miyairi) is directly against the domed shape metal conductive/region (823 - fig. 8B of Miyairi) as modified in view of Wu.  
In reference to claim 7, in the device of Miyairi constructed in view of Wu, there is no additional conductive material between the conductive material/electrode/cap (823 - fig 8B of Miyairi) with a domed shape taught by Wu and the semiconductor material (825 - fig 8B of Miyairi).  However it would have been obvious to one having ordinary skill in the art at the time the invention was made to form an additional conductive material (823 - fig 8B of Miyairi) on the conductive material/electrode/cap (823 - fig 8B of Miyairi), since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore this limitation is not patentable over Miyairi and Wu.  Miyairi discloses (p. 4, paragraph 78) that the conductive material (823) is a conductive oxide (p. 4, paragraph 78).
With regard to claim 8, Miyairi discloses (p. 4, paragraph 78) that the conductive material (823) is a conductive oxide which comprises one or more of indium, zinc, and tin in the form of indium tin oxide and indium zinc oxide (p. 4, paragraph 78).
In reference to claim 10, in the device of Miyairi constructed in view of Wu, the semiconductor material (825) of Miyairi is in the form of IGZO (InGaZnO – Miyairi - p.  5, paragraph 93).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyairi in view of Wu as applied to claim 8 above and further in view of Takada (United States Patent Application Publication No. US 2009/0117327 A1, hereinafter “Takada”).
In reference to claim 9, Miyairi does not disclose the use of a conductive oxide material which comprises the oxygen in combination with the zinc, and further comprises one or both of aluminum and gallium.  However Takada discloses that conductive oxides in the form of zinc oxides (AZO and GZO) doped with aluminum or gallium are known conductive electrode materials (p. 1, paragraph 4).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use a conductive oxide in the form of zinc oxides (AZO and GZO) doped with aluminum or gallium as the material for the additional conductive material in the device of Miyairi constructed in view of Wu.

Allowable Subject Matter
Claims 11-24 were allowed in the previous Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the reasons for the allowability of claims 11-24 were discussed in the previous Office action.

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.   The applicant has amended claim 1 to indicate that the conductive structure has a planar uppermost surface and that the domed metal-containing cap is against this planar uppermost surface.  However as discussed in the above Office action, claim 1 has been found to be obvious in view of the previously cited Miyairi and Wu references.  Although the above Office action uses the same combination of Miyairi and Wu as that of the previous rejection, the references have been applied in a different manner in view of the new limitations in claim 1.  More specifically, Wu discloses that having a domed or round top surface for a contact structure has the benefit of providing an evenly distributed electric field in the structure which leads to an improved lifespan and reliability of the device (p. 4, paragraph 51).  Therefore one with ordinary skill in the art would be motivated to modify the top surface of the conductive region disclosed by Miyairi to have a domed or round shape.  Therefore claims 1-10 stand rejected in the above Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN QUINTO/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817